            IN THE UNITED STATES DISTRICT COURT
               EASTERN DISTRICT OF ARKANSAS
                      CENTRAL DIVISION

CHAOTIC LABZ, INC.                                         PLAINTIFF

v.                          No. 4:18-cv-75-DPM

SDC NUTRITION, INC.                                     DEFENDANT

                                 ORDER
      Chaotic sells dietary products to consumers and wholesalers. The
products come in capsules and powder, marketed with names such as
Warlord, PreAbolic, and NurtrAsylum MS1. SDC manufactures such
products. So did a company named Reaction, with whom SDC merged.
Chaotic had problems with some Reaction products, problems for
which it has sued SDC, standing in for Reaction post-merger. Chaotic
also paid a deposit for, but didn't get, some protein products from SDC.
Chaotic alleges violations of various UCC warranties, conversion of the
deposit, violations of the Arkansas Deceptive Trade Practices Act, and
a civil RICO claim.        Three motions pend:   SDC seeks summary
judgment with many and various arguments; in a sequel to a discovery
dispute, it requests sanctions; and it makes an unopposed request to
continue the trial date.
     There's a threshold issue: who is the right plaintiff? SDC points
out on several claims that Chaotic's owner, Cordy Hooten, or another
related entity, is the one supposedly out of pocket.        The record
demonstrates that Hooten is at the center of all this. NQ 34 at 18, 24-25.
Chaotic Labz, Inc., Bloodline Holdings, LLC, and many d/b / a names
are all his creatures. He wrote checks from whichever bank account
happened to have money, including his own. Hooten' s main contact at
Reaction, and later at SDC, was Frank Bedoloto. According to Bedoloto,
Hooten/Chaotic was the client. NQ 31-2 at 2. The various disputed
transactions have been fully ventilated in discovery.        Though the
deadline for amending pleadings has passed, the interests of justice
favor allowing Chaotic to amend its complaint, adding Hooten and
any related affected entities as plaintiffs.   FED. R. Crv. P. 15(a)(2);
Thomas      v. United Steelworkers Local 1938, 743 F.3d 1134, 1140
(8th Cir. 2014). In the circumstances, there's no prejudice to SDC in this
clean up.
     The warranty claims are for the jury. Chaotic says the seals were
bad, and the "best by" date was faulty, on the PreAbolic product. The
powder clumped and spoiled. SDC counters that Chaotic accepted it,
knowing of the seal defect. Chaotic replies that SDC (speaking through
Bedoloto) said the powder was fine for sale and would last. It didn't.
All this back-and-forth creates genuinely disputed material facts about
acceptance, assurances, and cover.
     Chaotic' s conversion claim also goes forward. Chaotic has now
made clear that it does not want its $18,375 deposit back; it wants net
lost profits from these undelivered products. NQ 39 at 29. The law

                                   -2-
allows this. Shepherd v. Looper, 293 Ark. 29, 30, 732 S.W.2d 150, 151
(1987). There will be no double recovery.
     Chaotic' s ADPTA claim goes forward, too. SDC is mistaken in
arguing that the Act does not protect Chaotic in business deals like
these. It does. Electrocraft Arkansas, Inc. v. Super Electric Motors, Ltd.,
NQ 4:09-cv-318-SWW, No. 23, 2009 WL 5181854 at *7 (E.D. Ark.
23 December 2009).      Here again, whether SDC actually deceived
Chaotic is genuinely disputed.
     Chaotic' s civil RICO claim fails on this record as a matter of law.
SDC argues that the record shows no intent to defraud;             Chaotic
responds that intent can be inferred. But this record doesn't support
that inference. Intent to defraud can often be inferred from the scheme
itself. United States v. Ervasti, 201 F.3d 1029, 1037 (8th Cir. 2000). Lying
to clients about how their money will be invested and then diverting
the funds to one's own use; or skimming from clients' segregated tax
funds - these types of schemes, perpetrated repeatedly over time,
amount to strong circumstantial evidence of intent to defraud.
United States v. Brown, 627 F.3d 1068, 1072 (8th Cir. 2010);
Ervasti, 201 F.3d at 1033.
     Here, though, the scheme alleged is a series of differing business
dust-ups - faulty seals, incorrect best-by dates, tainted products,
licensing problems. They show a pattern of loose business and broken
pronuses.   And the Court of Appeals has repeatedly turned aside

                                    -3-
efforts to deploy civil RICO's big gun-treble damages-in disputes
about    broken     pronuses     and      ordinary   commercial      fraud.
E.g., Stonebridge Collection, Inc. v. Carmichael, 791 F.3d 811, 822
(8th Cir. 2015); see also Perlman v. Zell, 185 F.3d 850, 853 (7th Cir. 1999)
(Easterbrook, J.). These broken promises, in and of themselves, don't
amount to the kind of scheme that would support an inference of intent
to defraud.
     The rest of the record doesn't fill the gap, either.         Bedoloto
testified, for example, that he had approval from the prior patent holder
to use DHEA ingredients in Chaotic's products; things fell apart when
the patent was sold. NQ 31-2 at 3-7. And the buyer confirmed that the
seller hadn't been aggressive enforcing the patent. NQ 31-4 at 6. That is
loose business, not fraud. It was a similar situation with the Yohimbe-
tainted product:    as Hooten said in his initial inquiry to Bedoloto,
"[ d]irty blender, I would assume." NQ 34 at 12-13. On the seals, the
proof is strong on an SDC mistake plus a broken promise. Bedoloto
assured Hooten the product would stay fresh notwithstanding seal
problems. NQ 39 at 12-13; NQ 31-2 at 20-23. It did not, says Hooten.
NQ 39 at 13. But there is no evidence that Bedoloto knew the product
would go bad, but assured Hooten the opposite. In sum, Chaotic has
solid claims for the jury arising from this soured business relationship.
Taken in the light most favorable to Chaotic, however, there isn't
enough evidence to support a reasonable inference of intent to defraud

                                    -4-
without resorting to speculation.        SDC 1s entitled to judgment on
Chaotic' s civil RICO claim.
      SDC is correct on many damages issues. First, the record presents
no direct evidence of malice in the legal sense, or of willful and
wanton disregard, such that malice may be inferred.           Therefore,
punitive damages are out.       McClellan v. Brown, 276 Ark. 28, 30,
632 S.W.2d 406, 407 (1982); compare Dees v. Allied Fidelity Insurance Co.
of Indiana, 655 F. Supp. 10, 13-14 (E.D. Ark. 1985). Second, Chaotic's
proof on the lawyer bills related to the FDA's investigation of the
Yohimbe-tainted product is insufficiently certain. A few phone calls do
not cost approximately $10,000;      and Hooten was clear that these
lawyers were doing other work for him, too. Third, the approximately
$10,000 eventually paid to the new patent holder for DHEA is not
recoverable.      The evidence here leads to only one reasonable
conclusion. Chaotic was going to pay for using this ingredient one way
or the other: by paying an increased amount to a manufacturer such as
SDC, who would handle payments to the patent owner; or by paying
the owner directly. Chaotic has not shown that it ended up paying
more than it otherwise would have if SDC had handled things with the
new patent owner. Fourth, no mental anguish damages. They can be
recovered in an egregious case of conversion. E.g., Dees, 655 F. Supp. at
13-14; HOWARD BRILL & CHRISTIAN BRILL, Law of Damages§ 33:7 at 773
(6th ed. 2014).    In light of all the discussions about accepting

                                   -5-
replacement products or a credit, SDC' s retention of Chaotic' s
approximately     $18,000   deposit       after   the   parties'   relationship
completely broke down is just one more example of that failed
relationship. Most importantly, Hooten's stress was the sum of the
whole, especially the $70,000-plus in spoiled PreAbolic. The danger is
that the jury would award mental anguish damages based on the whole
failed relationship, which the law does not allow, rather than just for
any conversion.
     The Court declines to award discovery sanctions.                Chaotic' s
belated production on damages mooted that issue. The Court takes
Chaotic' s lawyer at his word:        all non-privileged and non-public
information possessed by Chaotic and its lawyers has been produced.
The Court's prior Order did not carve out publicly available
information, such as the FDA notices, but SDC has them, so there's no
prejudice in not producing them. Some Chaotic records were lost in a
hard drive crash.    This was a random event.             Given the parties'
developing dispute, Hooten probably should have preserved the
computer to see if anything could be recovered. He testified that he
didn't because of all the sensitive personal information about
customers. Even if his judgment here was mistaken, SDC hasn't shown
that Hooten or Chaotic intended to destroy the electronic information
to hide facts about this dispute.     Stevenson v. Union Pacific Railroad
Company, 354 F.3d 739, 747-48 (8th Cir. 2004).

                                    -6-
                                 *    *    *
     Motion for sanctions, NQ 28, denied. Motion for leave, NQ 51,
denied as moot. Motion for summary judgment, NQ 29, partly granted
and partly denied as specified.        Amended complaint, which only
corrects the plaintiff, due by 27 March 2020. The civil RICO claim, and
various noted damage claims, drop out.              Unopposed motion for
continuance, NQ 55, granted for good cause. The Scheduling Order,
NQ 23, is suspended; an Amended Order will issue. Trial is re-set for
5 October 2020, first out. The Court regrets the delay, but this is the best
the Court can do on a crowded docket.                                     I
     So Ordered.


                                           D.P. Marshall j r.
                                           United States District Judge




                                     -7-
